Citation Nr: 0117317	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal by appellant, the veteran's widow, from a 
January 2000 rating decision by the Huntington, West 
Virginia, Regional Office (RO), which denied entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1151 and denied service connection for the cause of the 
veteran's death.  

A November 2000 RO videoconference hearing was held.  
Although a subsequent Board hearing was scheduled, a June 
2001 written statement from appellant requested cancellation 
of that hearing.  

Since it appears from the November 2000 RO videoconference 
hearing transcript and subsequent written statements from 
appellant's representative that the sole issue for appellate 
review is entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1151, the Board 
construes the appellate issue as that delineated on the title 
page of this decision, and said issue will be dealt with in 
the REMAND section below.  However, since it is unclear 
whether appellant or her representative has legally withdrawn 
the issue of service connection for the cause of the 
veteran's death from appellate status in accordance with 
38 C.F.R. § 20.204(b)(c) (2000), this matter will also be 
addressed in the REMAND section below.  



REMAND

Appellant contends, in essence, that although at least as 
early as 1998, the veteran's presenting symptoms included 
back pain, a VA physician misdiagnosed that back pain as a 
musculoskeletal back disability rather than a symptom of 
metastatic renal cancer.  It is asserted that said 
misdiagnosis occurred because that VA physician attributed 
the veteran's strenuous employment as a plumber as the cause 
of his back pain and failed to order appropriate diagnostic 
tests; and that but for said failure to order appropriate 
diagnostic tests and properly diagnose and treat the renal 
cancer at an early stage, the veteran's death could have been 
prevented.  

Initial review of the evidentiary record indicates that 
according to the death certificate, the immediate cause of 
the veteran's October 16, 1999 death, at age 51, was from 
renal cancer with metastases, without any other significant 
condition listed.  At time of death, service connection was 
in effect for right forearm fracture with ulnar nerve 
paresis, rated 30 percent; right forearm scars, rated 10 
percent; and right hip donor site scar, rated noncompensable.  

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since 
appellant filed a claim in October 1999 for dependency and 
indemnity compensation benefits, including based on 38 
U.S.C.A. § 1151, the amended 38 U.S.C.A. § 1151 applies to 
this case.  See 38 U.S.C.A. § 1151 (Supp. 2000).

38 U.S.C.A. § 1151 as amended states, in pertinent part, that 
where any veteran suffered an injury, or aggravation of an 
injury, as a result of VA hospitalization, medical, or 
surgical treatment, and such injury or aggravation results in 
additional disability or death, disability or death 
compensation and dependency and indemnity compensation shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991 and Supp. 2000).  

Appellant testified at a November 2000 RO videoconference 
hearing that although the veteran's back pain became so 
severe as to require VA emergency room treatment in late 
October 1998, he had "complained of back pain prior to 
that."  Although the evidentiary record includes numerous VA 
medical records dated since the mid-1990's until the 
veteran's October 1999 death, it is unclear whether any 
relevant clinical records exist for the period between the 
veteran's military service discharge in 1970 and the mid-
1990's; and such records, assuming their existence, might be 
material particularly with respect to the onset of any back 
pain/renal symptoms.  It is also unclear whether any VA 
medical incident or investigative reports may have been 
prepared regarding the veteran's VA medical treatment in 
question, particularly in light of the "consumer contact 
list" associated with the claims folder pertaining to 
complaints lodged by the veteran and his family from February 
to September 1999 concerning VA treatment.  Additionally, in 
March and July 1999 written statements, the veteran indicated 
that he had filed a Social Security Administration (SSA) 
benefits claim and expected to receive benefits as of that 
July.  It is unclear whether any relevant medical records 
were filed with that SSA claim; and, therefore, any such 
records should be obtained.  

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to obtain relevant 
evidence and provide medical opinion when such opinion is 
necessary to make a decision on a claim.  The claims folder 
does not currently include any medical opinion as to (1) 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the veteran hospital care, medical or 
surgical treatment, or examination (did VA fail to exercise 
the degree of care that would be expected of a reasonable 
health care provider), and if so, did it proximately cause 
death; or (2) was the proximate cause of the veteran's death 
an event not reasonably foreseeable.  The Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Additionally, whether withdrawal of the issue of service 
connection for the cause of the veteran's death from 
appellate status is desired by appellant should be clarified.  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be contacted and 
requested to clarify whether withdrawal 
of the issue of service connection for 
the cause of the veteran's death from 
appellate status is desired.  In the 
event withdrawal of the issue of service 
connection for the cause of the veteran's 
death is desired, this intention should 
be so stated in writing for the record by 
either appellant or appellant's 
representative with the express written 
consent of appellant, in accordance with 
38 C.F.R. § 20.204(b)(c).  However, in 
the event withdrawal of the issue of 
service connection for the cause of the 
veteran's death is not desired, the RO 
should undertake any appropriate 
development of that issue deemed 
necessary.  

2.  The RO should contact and request the 
appellant to provide any additional, 
relevant records of the veteran's medical 
treatment in her possession (not 
presently associated with the claims 
folder), as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
such treatment.  

All available, actual clinical records or 
legible copies thereof (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers, including, but not 
limited to, any such records from the 
Martinsburg, West Virginia, VA Medical 
Center (particularly any additional 
medical records for the period from 
service separation in October 1970 until 
the veteran's October 1999 death; and any 
relevant medical incident or 
investigative reports pertaining to VA 
diagnoses and treatment for the veteran's 
back pain and/or cancer prior to his 
death).  The appellant should be 
requested to sign and submit appropriate 
consent forms to release relevant private 
medical reports, if any, to the VA.  Any 
records obtained should be associated 
with the claims folder.

3.  The RO should obtain relevant medical 
records, if any, associated with the 
veteran's SSA claim in question; and 
associate them with the claims folder.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

5.  The RO should have appropriate VA 
physician(s), such as an oncologist 
and/or surgeon, to review the entire 
claims folder and render medical opinion 
regarding the following questions:  

(a) Is it at least as likely as not that 
VA medical personnel misdiagnosed the 
veteran's back pain as a musculoskeletal 
back condition rather than a symptom of 
renal cancer with metastases?  Please 
comment on the clinical significance, if 
any, of September-October 1991 VA 
radiographic findings of lumbosacral 
spine degenerative changes with bulging 
disc, particularly with respect to 
whether the latter VA treatment and 
diagnoses in the late 1990's were proper.  

(b) Is it at least as likely as not that 
VA medical personnel failed to order 
appropriate diagnostic tests, timely 
diagnose, and properly treat the 
veteran's renal cancer at an early stage, 
and that but for such VA actions or 
inactions, the veteran's death from 
metastatic renal cancer would not have 
occurred?  

(c) Is it at least as likely as not that 
the veteran's death from metastatic renal 
cancer was caused by either (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing hospital care, 
medical/surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable (such as an 
accident)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician(s).  The physician(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed reasons for the medical 
conclusions rendered.

6.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to dependency and indemnity 
compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 under applicable 
court precedents and statutory and 
regulatory provisions.

In the event the issue of service 
connection for the cause of the veteran's 
death remains an appellate issue and not 
withdrawn, the RO should review any 
additional evidence and readjudicate that 
issue as well.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

To the extent the benefit(s) sought is/are not granted, the 
appellant and her representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until 
she is notified.  No opinion as to the ultimate outcome in 
this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



